Judgment, Supreme *936Court, Bronx County (Richard L. Price, J.), rendered January 9, 2008, convicting defendant, after a jury trial, of criminal contempt in the second degree, and sentencing him to a term of one year, unanimously affirmed.
The court properly denied defendant’s request for a missing witness instruction. The witness, whose friendship with the victim had ended long before the trial, was not in the People’s control for purposes of a missing witness charge (see People v Abelson, 27 AD3d 301 [2006]). In any event, given the overwhelming evidence that defendant violated the order of protection, any error would have been harmless.
Defendant’s remaining arguments are unavailing (see People v Correa, 15 NY3d 213 [2010]). Concur—Mazzarelli, J.P., Sweeny, Catterson, DeGrasse and Manzanet-Daniels, JJ.